NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0311n.06

                                        Case No. 20-6407

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                              Jul 02, 2021
                                                         )
D.B., a minor, by and through his next of                                DEBORAH S. HUNT, Clerk
                                                         )
friend and mother, ANTOINETTE LUNDY,
                                                         )
       Plaintiff-Appellee,                               )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
v.                                                       )      COURT FOR THE WESTERN
                                                         )      DISTRICT OF TENNESSEE
SHELBY COUNTY HEALTH CARE                                )
CORPORATION; UNITED STATES OF                            )
AMERICA,                                                 )                               OPINION
       Defendants-Appellants.                            )
                                                         )


BEFORE: GILMAN, McKEAGUE, and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. In August 2017, Antoinette Lundy filed a lawsuit on

behalf of her infant child, D.B., asserting medical tort claims against several defendants.

Unfortunately for Lundy and D.B., the applicable statute of limitations had expired the year before.

The district court granted summary judgment in favor of the defendants on that basis, finding no

reason to toll the limitations period. We affirm.

                                                    I.

       On May 2, 2014, Antoinette Lundy gave birth to D.B. at the Regional One Medical Center

in Memphis, Tennessee. During labor, D.B.’s oxygen and blood flow were restricted and, as a

result, he sustained serious brain damage. Believing that the doctors were responsible for her son’s
Case No. 20-1483, D.B. v. Shelby Cnty. Healthcare Corp.


injuries, Lundy sought advice from a law firm in December 2014.1 After reviewing the facts and

law, the firm advised Lundy that she had no case because it was too early to determine the extent

of D.B.’s injuries. The firm closed its file on D.B.’s case in April 2015. In September 2016,

Lundy retained new counsel.

           Seven months later, on April 28, 2017, Lundy’s new counsel sent letters to entities and

individuals she planned to sue for D.B.’s injuries, including the Medical Center,2 Lundy’s prenatal

care facility Christ Community Health Services, and one of CCHS’s employees, Dr. William G.

Mullinax, who helped deliver D.B.

           Shortly thereafter, the United States Department of Health and Human Services sent

Lundy’s new counsel a letter noting that CCHS and its covered employees were deemed

employees of the federal government for purposes of tort coverage under the Federal Torts Claims

Act. The letter also notified counsel that the exclusive remedy against CCHS and its employees

was an action pursuant to the FTCA, and that all administrative remedies would need to be

exhausted before such an action could be filed.

           Undeterred, Lundy filed suit in state court on August 22, 2017, alleging state causes of

action for negligence. She also filed an administrative complaint on October 13, 2017. On

November 3, 2017, CCHS removed the state case to federal district court. And on December 6,

2017, the United States moved to substitute itself as a defendant in place of CCHS and Dr.

Mullinax. The district court granted the motion. It also granted the Government’s later-filed

motion to dismiss because Lundy had not exhausted her administrative remedies.




1
 Although D.B. is the named party, for clarity, and because this appeal is brought by and through D.B.’s mother,
Lundy, we refer to Plaintiff-Appellant as Lundy throughout.
2
    The Medical Center is formally named the Shelby County Health Care Corporation.

                                                       -2-
Case No. 20-1483, D.B. v. Shelby Cnty. Healthcare Corp.


        Five months later, Lundy filed an amended complaint substituting the United States as a

defendant in place of CCHS and Dr. Mullinax. The Government quickly moved for summary

judgment, arguing that Lundy’s tort claim was barred by the FTCA’s two-year statute of

limitations. The district court agreed and found that there was no reason to toll the limitations

period. Lundy appeals.

                                                 II.

        We review a district court’s grant of summary judgment de novo. Jackson v. City of

Cleveland, 925 F.3d 793, 806 (6th Cir. 2019). Summary judgment is appropriate when there is

“no genuine dispute as to any material fact,” and the moving party “is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “[T]he evidence is construed and all reasonable inferences

are drawn in favor of the nonmoving party.” Burgess v. Fischer, 735 F.3d 462, 471 (6th Cir. 2013)

(citing Hawkins v. Anheuser-Busch, Inc., 517 F.3d 321, 332 (6th Cir. 2008)).

                                                 III.

        There is no dispute that Lundy filed this action after the FTCA’s applicable two-year statute

of limitations period. So the only issue on appeal is whether the district court erred in choosing

not to toll that limitations period.

        Equitable tolling allows a court to extend a statute of limitations period when a litigant’s

failure to file suit within that period was unavoidable. Jackson v. United States, 751 F.3d 712, 718

(6th Cir. 2014). In cases where the government is involved, we apply the doctrine “sparingly, . . .

not when there has only been a garden variety claim of excusable neglect.” Id. (quoting Chomic

v. United States, 377 F.3d 607, 615 (6th Cir. 2004)). The party asserting its application carries the

burden of establishing its relevance in any given case. Id. at 718–19. And for purposes of

determining whether equitable tolling applies, the action or inaction of an attorney is attributable



                                                -3-
Case No. 20-1483, D.B. v. Shelby Cnty. Healthcare Corp.


to his or her client. Mason v. Dep’t of Just., 39 F. App’x 205, 207 (6th Cir. 2002). Finally, because

the facts are undisputed, we review the district court’s equitable-tolling decision de novo, rather

than simply for an abuse of discretion. See Zappone v. United States, 870 F.3d 551, 555 (6th Cir.

2017).

         Normally, we consider five factors when evaluating whether equitable tolling is

appropriate. See Jackson, 751 F.3d at 719. Those factors include “(1) the plaintiff’s lack of notice

of the filing requirement; (2) the plaintiff’s lack of constructive knowledge of the filing

requirement; (3) the plaintiff’s diligence in pursuing her rights; (4) an absence of prejudice to the

defendant; and (5) the plaintiff’s reasonableness in remaining ignorant of the particular legal

requirement.” Id. Though we have lately recognized a few “limitations” to that elemental

approach, we nonetheless continue to apply it in FTCA suits. See Zappone, 870 F.3d at 556–57.

The parties focus on all but factor one. In our view, factors two, three, and five overlap

substantially and decide this case.3

         A. FACTOR TWO: CONSTRUCTIVE KNOWLEDGE

         Constructive knowledge is commonly understood to be “information or knowledge of a

fact imputed by law to a person (although he may not actually have it), because he could have

discovered the fact by proper diligence, and his situation was such as to cast upon him the duty of

inquiring into it.” Kirby v. Macon County, 892 S.W.2d 403, 409 (Tenn. 1994) (quoting Black’s

Law Dictionary 1062 (6th Ed. 1990)). Since 2014—the year of D.B.’s birth and related injuries—

CCHS has posted to its website clear notices of its (and its employees) federally-designated status.

For example, in 2014, under the website’s “Patient Info” section, there was a webpage titled “FTC



3
  Because none of those factors support equitable tolling, we need not evaluate factor four, prejudice to the
government. See Kellum v. Comm’r of Soc. Sec., 295 F. App’x 47, 49–50 (6th Cir. 2008) (noting that factor four is
immaterial absent other factors supporting equitable tolling).

                                                      -4-
Case No. 20-1483, D.B. v. Shelby Cnty. Healthcare Corp.


Deeming Notice” clarifying that CCHS “receives HHS funding and has federal Public Health

Service deemed status with respect to certain health or health-related claims, including medical

malpractice claims, for itself and its covered individuals.” That language provided Lundy with

constructive knowledge of CCHS’s and Dr. Mullinax’s federal status and her likely need to

comport with the FTCA’s limitations period. See Bazzo v. United States, 494 F. App’x 545, 548

(6th Cir. 2012) (declining to equitably toll the statute of limitations on plaintiff’s FTCA claim,

noting that “counsel’s review of the medical center’s website could have alerted him to the center’s

‘[f]ederally-designated’ status”).

       According to Lundy, for that language to establish constructive knowledge, it would have

had to appear in a more prominent part of the website, like the “About Us” page. She points to a

screenshot of CCHS’s “About Us” page taken in mid-April 2014, a month before D.B.’s birth,

showing that no FTCA notices were present. But screenshots of the “About Us” page taken closer

to the time of D.B.’s birth, and shortly thereafter—during the timeframe Lundy and her attorneys

would have presumably been investigating CCHS’s status in order to file suit—contain language

stating that CCHS is “an FTCA deemed facility,” that it “has medical malpractice liability

protection through the . . . FTCA,” and that under the Act, it is considered to be a “[f]ederal

employee.” So even if Lundy were correct that some notice had to be placed on a more prominent

page, like the “About Us” page, CCHS did so during the relevant period.

       To the extent Lundy contends that knowing CCHS’s federal status was not enough to

establish knowledge of Dr. Mullinax’s status, she is mistaken. The publicly available address for

Dr. Mullinax’s place of work was a CCHS location in Tennessee. Lundy’s counsel even sent a

pre-suit notice letter to Dr. Mullinax at that address. The address should have tipped Lundy off




                                               -5-
Case No. 20-1483, D.B. v. Shelby Cnty. Healthcare Corp.


that Dr. Mullinax was an employee of CCHS and, according to CCHS’s website, a “covered

individual[]” under the FTCA.

         B. FACTOR THREE: DILIGENCE

         To diligently investigate a claim, a plaintiff must inquire into not only whether the claim

exists, but also who might be liable, and what, if any, restrictions apply to the claim’s timeliness.

See A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135, 145 (2d Cir. 2011).

         Lundy’s assertion that she diligently investigated her son’s claims and the defendants’

potential liability comes up short. Other than hiring a law firm to review the case, she provides no

specific information about what she did before the FTCA’s limitations period expired that would

excuse her failure to comply with the statute. And all we know about that first law firm’s

investigation is that it reviewed some medical records, and then advised Lundy that no action could

be taken because it was not yet clear that her son’s brain damage was sufficiently extensive.4

         In Bazzo, we denied a plaintiff’s claim for equitable tolling of the FTCA’s limitations

period because he failed to “detail what steps counsel took to determine [the defendant’s]

employment status,” which related to the defendant’s potential liability. 494 F. App’x at 548. The

same failure is present in this case, and so the same outcome is warranted. See Chomic, 377 F.3d

at 616 (6th Cir. 2004) (noting that a lack of due diligence can defeat a claim for equitable tolling).

What’s more, as in Bazzo, Lundy’s “counsel’s review of the medical center’s website could have

alerted him to the center’s federally-designated status” and therefore to the center and its

employees’ coverage under the FTCA. 494 F. App’x at 548 (internal quotation marks omitted).




4
  Lundy does mention briefly that she experienced mental and physical challenges as a young mother taking care of a
newborn with special needs, that she suffered an injury due to a car accident, and that she had to move from Tennessee
to Florida so she could be closer to family. But she does not argue that any of those circumstances prevented her from
diligently pursuing her claim; she argues that despite all of those challenges, she was able to pursue her claim
diligently.

                                                        -6-
Case No. 20-1483, D.B. v. Shelby Cnty. Healthcare Corp.


That neither Lundy nor her earlier counsel discovered the notice of federal designation publicly

advertised on CCHS’s website evinces a lack of diligence. See Zappone, 870 F.3d at 558; A.Q.C.

ex rel. Castillo, 656 F.3d at 144–46 (holding that although plaintiff timely consulted counsel,

counsel’s lack of due diligence precluded equitable tolling of the FTCA’s limitations period).5

         Lundy submits that after her first counsel closed her case, she acquired new counsel who

did diligently pursue her claim. Specifically, her new counsel attempted and failed to access the

federal government’s FTCA search tool to determine CCHS’s status because the website was

down. Her new counsel also attempted and failed to uncover medical records that might identify

CCHS or Dr. Mullinax as federally deemed employees for purposes of tort coverage. But all of

that alleged due diligence took place in 2017 and 2018, well after the FTCA’s two-year limitations

period had expired (in May of 2016), and therefore cannot serve as a predicate to toll the running

of the FTCA’s two-year statute of limitations. There is simply no evidence in the record

establishing Lundy’s or her first law firm’s due diligence before the FTCA’s limitations period

expired. That lack of information is detrimental to Lundy’s claim. See Blanche v. United States,

811 F.3d 953, 962 (7th Cir. 2016) (denying claim for equitable tolling where there was no evidence

that counsel, for example, attempted to look up organization in FTCA search-tool database).6




5
  Lundy or counsel could have also asked CCHS directly about its status, or they could have presumably looked up
CCHS in the United States Health Resources & Service Administration’s “Federal Tort Claims Act Search Tool.” See
U.S. Dep’t of Health & Human Servs., FTCA Search Tool, https://data hrsa.gov/tools/ftca-search-tool (last visited
June 18, 2021). True, the database does not identify specific doctors, like Dr. Mullinax. But the publicly available
address for Dr. Mullinax’s place of work—a CCHS location in Tennessee—should have tipped them off to the fact
that Dr. Mullinax was an employee of CCHS and covered by the database’s federal designation of CCHS.
6
  To the extent post-limitations-period conduct is relevant to our inquiry, before Lundy’s new counsel discovered that
the FTCA’s database website was down, the United States Department of Health Resources & Service Administration
notified counsel, in response to Lundy’s pre-suit notices, that CCHS and its employees were potentially covered under
the FTCA and that the exclusive remedy for Lundy’s claim would need to be made in accordance with the Act.

                                                        -7-
Case No. 20-1483, D.B. v. Shelby Cnty. Healthcare Corp.


       C. FACTOR FIVE: REASONABLENESS

       Finally, Lundy argues that it was reasonable for her not to examine CCHS’s website or

otherwise inquire too deeply into its status. According to Lundy, CCHS purports to be a religious

organization; its website is replete with biblical references and expressly Christian language. And

Lundy relates that, as a child, she was taught about the metaphoric wall of separation between

church and state. Thus, she believes it was reasonable to assume that, as a religious organization,

CCHS could not be deemed a federal entity under the FTCA. We disagree.

       Lundy’s assumption was unreasonable, especially considering that a review of the health

center’s website—just past the biblical references—would have notified her that CCHS and its

employees are federal employees for purposes of defending against medical tort claims. And

counsel should know better than to adopt Lundy’s assumption about CCHS’s status. The concept

that the federal government is prohibited from affiliating with or aiding a religious institution “has

consistently been rejected” by the Supreme Court. Hunt v. McNair, 413 U.S. 734, 742 (1973).

“Interaction between church and state is inevitable . . . and we have always tolerated some level of

involvement between the two.” Agostini v. Felton, 521 U.S. 203, 233 (1997) (citation omitted).

                                                 IV.

       In the end, Lundy fails to show that her inability to comply with the FTCA’s two-year

statute of limitations was due to unavoidable circumstances beyond her control. So we affirm.




                                                -8-